1 Reported in 214 N.W. 652.
Defendant was convicted of the crime of unlawfully selling intoxicating liquor potable as a beverage and appeals from an order denying a new trial.
Defendant cites State v. Umlauf, 169 Minn. 422, 211 N.W. 475, holding that the prosecution must prove that the liquor was potable as a beverage, and claims that the prosecution failed to prove that fact in the present case. This is the only point urged against the conviction. Three witnesses who drank or tasted the liquor in question testified that it was moonshine whisky. This was sufficient to justify the jury in finding that it was potable as a beverage. State v. Brown, 151 Minn. 340, 186 N.W. 946; State v. Tremont, 160 Minn. 314, 200 N.W. 93; State v. Ruddy, 160 Minn. 435,200 N.W. 631.
Order affirmed.
 *Page 1